DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-34, 35-44 and 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20-25 of U.S. Patent No. 10455640 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent.
Claim 26 of the present application is anticipated by claim 1 of the US Patent.
Claim 27 of the present application is anticipated by claim 2 of the US Patent.
Claim 28 of the present application is anticipated by claim 3 of the US Patent.
Claim 29 of the present application is anticipated by claim 4 of the US Patent.
Claim 30 of the present application is anticipated by claim 5 of the US Patent.
Claim 31 of the present application is anticipated by claim 6 of the US Patent.
Claim 32 of the present application is anticipated by claim 7 of the US Patent.

Claim 35 of the present application is anticipated by claim 10 of the US Patent.
Claim 36 of the present application is anticipated by claim 11 of the US Patent.
Claim 37 of the present application is anticipated by claim 12 of the US Patent
Claim 38 of the present application is anticipated by claim 13 of the US Patent.
Claim 39 of the present application is anticipated by claim 14 of the US Patent.
Claim 40 of the present application is anticipated by claim 15 of the US Patent.
Claim 41 of the present application is anticipated by claim 16 of the US Patent.
Claim 42 of the present application is anticipated by claim 17 of the US Patent.
Claim 43 of the present application is anticipated by claim 18 of the US Patent.
Claim 44 of the present application is anticipated by claim 19 of the US Patent.
Claim 46 of the present application is anticipated by claim 21 of the US Patent.
Claim 47 of the present application is anticipated by claim 22 of the US Patent.
Claim 48 of the present application is anticipated by claim 23 of the US Patent.
Claim 49 of the present application is anticipated by claim 24 of the US Patent.
Claim 50 of the present application is anticipated by claim 25 of the US Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

26-28, 35, 39 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lalam et al. (US Publication 2019/0053180 A1).
In regards to claims 26, 35, 39 and 47 Lalam et al. (US Publication 2019/0053180 A1) teaches, an Internet of Things (IoT) device, comprising: a transceiver to transmit and receive data packets (see figure 1 and the discussion with respect to the LoRoWAN protocol in paragraph 40); and a controller to: alternate between upstream and downstream relaying of data packets via the transceiver (see the bidirectional relaying with respect to the gateway and the server in paragraph 15); identify receipt of a packet to be relayed and in response to receipt of the packet to be relayed, construct a relayed transmit packet, control the transceiver to relay the packet, and switch a relay direction (see the bidirectional transmissions using the relays of figures 3A-3B).
In regards to claims 27-28, Lalam teaches, wherein the transceiver is a low power wireless transceiver and wherein the low power wireless transceiver is a LoRaWAN transceiver (see paragraphs 40, 42 and 48 the discussion with regards to the LoRaWAN protocol).
Allowable Subject Matter
Claims 34 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In regards to the claims, the cited prior art fails to teach the IoT device being a multi-edge computing device.

Relevant Prior Art
	Prior art Siminoff et al. (US Patent 10733857 B1) teaches, with respect to figure 1, the communication hub 116 is a “smart” hub capable of facilitating communication among two or more devices across a network. For example, the communication hub 116 may relay information between the A/V recording and communication device 200 and the user's client device 300, to facilitate bidirectional audio transmissions there between (e.g., establishing two-way audio communication between a visitor at the A/V recording and communication device 200 and the user's client device 300) without the need of a backend server device (see column 6, lines 55-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466